                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

CITIZENS INSURANCE COMPANY
OF THE MIDWEST,

              Plaintiff,
                                               Civil Case No. 18-10988
v.                                             Honorable Linda V. Parker

RALPH EDWARD MEEK, JR., and
LAURA JO HILL,

          Defendants.
_________________________________/

     OPINION AND ORDER (1) GRANTING, IN PART, AND DENYING, IN
      PART, PLAINTIFF’S AMENDED MOTION FOR RULE 55 DEFAULT
     JUDGMENT AS TO DEFENDANT RALPH E. MEEK, JR. (ECF NO. 22)
     AND (2) DENYING PLAINTIFF’S MOTION TO STRIKE (ECF NO. 29)

        On March 27, 2018, Plaintiff initiated this action against Defendants,

asserting diversity jurisdiction pursuant to 28 U.S.C. § 1332, and seeking a

declaratory judgment against Defendant Meek concerning the determination of

liability under an automobile insurance policy issued by Plaintiff. (ECF No. 1.)

On April 16, 2018, Plaintiff filed an Amended Complaint seeking the same relief.

(ECF No. 4.) Having entered an attorney appearance on May 9, 2018, Defendant

Meek altogether failed to defend against the action. (ECF No. 8.) In response,

Plaintiff filed a Request for Clerk’s Entry of Default, which was granted and

entered on the same day, June 20, 2018. (ECF Nos. 12 & 13.) Subsequently,

                                           1
Plaintiff filed a Motion for Default Judgment against Defendant Meek on August

17, 2018. (ECF No. 21.) Shortly thereafter, on August 20, 2018, Plaintiff filed an

Amended Motion for Default Judgment, which sought a declaratory judgment

against Defendant Meek. (ECF No. 22.)

   I.      Factual and Procedural Background

        The present action seeks declaratory judgment against Defendant Meek

pertaining to a no-fault automobile insurance policy (“the policy”) issued by

Plaintiff Citizens and purchased by Ruth Ann Meek and Ralph E. Meek, Sr., the

parents of Defendant Meek. (ECF No. 22 at Pg ID 209.) Defendant Meek has

failed to answer or otherwise respond to Plaintiff’s Amended Complaint, despite

having an attorney enter an appearance on his behalf on May 9, 2018. (Id. at 208.)

Plaintiff filed a request for clerk’s entry of default as to Defendant Meek on June

20, 2018, which was entered on the same day. (Id. at 209.) Subsequently, Plaintiff

filed a Motion for Default Judgment and, later, the instant Amended Motion for

Default Judgment against Defendant Meek. (ECF Nos. 21 & 22.)

        Notably, this action also arises out of a lawsuit filed by Defendant Hill in the

County of Wayne, State of Michigan, entitled: Laura Hill v. Ralph Meek, Jr., Ruth

Ann Meek, and State Farm Mutual Automobile Ins. Co., Case No. 17-013703-NI,

(“the underlying lawsuit”). (ECF No. 1-2.) The underlying lawsuit arises from

Defendant Meek’s operation of a 2004 Chevrolet Avalanche, the vehicle subject to

                                            2
Plaintiff Citizens’ automobile insurance policy at issue in the present action, which

was involved in an accident on December 17, 2016 with Defendant Hill who

allegedly sustained injuries. (ECF No. 22 at Pg ID 209 & 218.) In the underlying

lawsuit, Defendant Hill raises claims of negligence and owner’s liability against

Defendants Ruth Ann and Ralph, Jr., and a claim of uninsured motorist coverage

against her own insurance company, State Farm. (ECF No. 1-2.)

        Although not a party to Hill’s state court action, Plaintiff Citizens seeks a

declaratory judgment as to Defendant Meek, requesting declarations that, as a

result of or in connection with any lawsuit arising out of Defendant Meek’s

operation of the subject vehicle, Citizens: (1) is not responsible for payment of

third-party non-economic damages incurred; (2) has no duty to defend and/or

reimburse Defendant Meek for defense costs; and (3) has no duty to indemnify or

pay any damages by way of settlement and/or judgment. (ECF No. 22 at Pg ID

213.)

        Plaintiff Citizens contends it is entitled to such relief arguing the policy did

not cover Defendant Meek because: (1) although a family member, he was not a

resident and, therefore, is not covered under the terms of the policy, and (2)

although his parents’ car, he did not have permission to use the vehicle and,

therefore, is not covered under the terms of the policy. (Id. at 217.) The policy

specifically excludes liability coverage for anyone that is “using the vehicle

                                            3
without a reasonable belief that [he or she] is entitled to do so.” (ECF No. 1-3 at

Pg ID 27.)

         Defendant Hill, however, filed a Response in Opposition to Plaintiff

Citizens’ Amended Motion for Default Judgment, which challenges Citizens’

entitlement to such declaratory relief. (ECF No. 27.) Hill relies on Allstate Ins.

Co. v. Hayes to support her opposition to Plaintiff’s default judgment, specifically

contesting whether Plaintiff is entitled to the declaratory relief requested. In

Response, Plaintiff filed a Motion to Strike Defendant Hill’s Response, contending

that Defendant Hill has no standing to oppose Plaintiff’s motion for default

judgment. (ECF. No. 29.)

   II.      Applicable Law & Analysis

         Declaratory judgment is a tool of efficiency, which provides a “flexible

remedy with a view to making the courts more accessible to the people.” Allstate

Ins. Co. v. Hayes, 442 Mich. 56, 65 (1993) (citation omitted).

               A. Standing

         The issue raised by Defendant Hill directly parallels the precise issue in

Allstate: whether, as a joined defendant, she has standing as an interested third-

party in a declaratory action instituted by an insurer, Plaintiff, to pursue the action

to a final determination of policy coverage. See Allstate, 442 Mich. at 63. Plaintiff

Citizens, through its default judgment motion, seeks not only an entry of default

                                            4
judgment against Defendant Meek but also that the Court declare that Plaintiff has

neither responsibility nor liability arising from Defendant Meek’s operation of the

vehicle covered by Plaintiff’s policy. The determination of this question is of great

interest to Defendant Hill, who is litigating in state court against not only Ralph

Meek Jr., the operator of the subject vehicle, but also Ruth Meek, the owner of the

subject vehicle and policy. The Court believes that Plaintiff is aware of Defendant

Hill’s apparent interest since it named her as a defendant in the present action.

Since the Court has the authority to “declare the rights and other legal relations of

an interested party seeking a declaratory judgment in a case of actual

controversy”—just as in Allstate—once Plaintiff named Hill as a defendant in its

declaratory action, “the court possessed the power to declare the rights of any

interested party before it.” Id. at 65-67. This is not an issue of standing; rather the

Court asserts that it is within its authority to decide the actual controversies

between all parties. Therefore, the Court denies Plaintiff’s motion to strike

Defendant Hill’s Response.

             B. Declaratory Relief

      The Declaratory Judgment Act, 28 U.S.C. § 2201(a), imbues authority in the

court to exercise its jurisdiction and discretion in granting declaratory relief. In

reaching a decision, courts may consider five factors for assessing the propriety of

declaratory relief:

                                           5
       (1) whether the judgment would settle the controversy; (2) whether the

      declaratory judgment action would serve a useful purpose in clarifying the

      legal relations at issue; (3) whether the declaratory remedy is being used

      merely for the purpose of procedural fencing or to provide an arena for a

      race for res judicata; (4) whether the use of a declaratory action would

      increase the friction between our federal and state courts and improperly

      encroach on state jurisdiction; and (5) whether there is an alternative remedy

      that is better or more effective.

W. Am. Ins. Co. v. Prewitt, 208 F. App'x 393, 394–95 (6th Cir. 2006) (citing

Scottsdale Ins. Co. v. Roumph, 211 F.3d 964, 968 (6th Cir.2000).

      The Court has considered these factors in determining whether to grant

Plaintiff’s request that the Court declare Plaintiff’s policy did not cover or extend

to Defendant Meek’s operation of the subject vehicle. In exercising its discretion,

the Court maintains its authority to make this declaration or to make a declaration

of the opposite. W. Am. Ins., 208 F. App’x at 400-01; Allstate, 442 Mich. at 68. At

this time, the Court chooses to do neither. The Court will, however, grant default

as to Defendant Meek. Plaintiff has sufficiently demonstrated that Meek has failed

to answer or defend against the present action. Therefore, default will be entered

against him. This grant is for the limited purpose of not responding. To the extent

that this order is interpreted to go beyond that limited purpose, it is void.

                                           6
      Plaintiff has requested specific declaratory relief; and this Court is declining

to grant that relief, taking caution of the state court implications. A default

judgment against Defendant Meek is only a recognition that he will not contest the

allegations against him. However, a default judgment cannot be viewed or used as

an admission that there is no coverage with respect to another interested party.

Allstate, 442 Mich. at 74. The instant order is intended to make no such

determination. Thus, the Court will grant, in part, and deny, in part, Plaintiff’s

motion for default judgment. Finally, the Court asserts that its “authority to

declare the rights of a named interested party [will] not [be] eliminated by the

default judgment” entered. Id. at 75.

   III.   Conclusion

      Accordingly,

      IT IS ORDERED that Plaintiff’s motion for default judgment (ECF No.

22.) is GRANTED, IN PART, AND DENIED, IN PART in accordance with this

opinion and order; and

      IT IS FURTHER ORDERED that Plaintiff’s motion to strike (ECF No.

29) is DENIED.

                                               s/ Linda V. Parker
                                               LINDA V. PARKER
                                               U.S. DISTRICT JUDGE

Dated: October 11, 2018

                                           7
I hereby certify that a copy of the foregoing document was mailed to counsel of
record and/or pro se parties on this date, October 11, 2018, by electronic and/or
U.S. First Class mail.

                                             s/ R. Loury
                                             Case Manager




                                         8
